UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1763


OTIS O. EDWARDS,

                  Plaintiff - Appellant,

             v.

THE ATLANTIC GROUP, INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00433-RAJ-TEM)


Submitted:    November 13, 2008            Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Otis O. Edwards, Appellant Pro Se. Douglas Robinson Burtch,
LITTLER MENDELSON, PC, McLean, Virginia; Kimberly Jeanne Gost,
LITTLER MENDELSON PC, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Otis    O.   Edwards   appeals    the   district    court’s     order

dismissing      his    employment     discrimination       action.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for    the    reasons   stated     by     the   district      court.

Edwards v. The Atlantic Group, Inc., No. 2:07-cv-00433-RAJ-TEM

(E.D.   Va.    June    23,   2008).     We     dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                        2